DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the amendment filed 01/05/2022 the following occurred: Claims 1-20 were amended. Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As per claim 13, the claim teaches a “computer implemented method embodied on a non-transitory computer readable medium for assuring ongoing health care facility compliance, comprising: computer instructions that” perform particular functions, which is contradictory. The claim does not include any method steps though its preamble directs it to a “computer implemented method”; however, the claim also includes a “non-transitory computer readable medium” and associated 

Claims 14-20 depend from and incorporate the specifically rejected claims above while failing to remedy the limitations shown as indefinite; therefore, they are rejected here for similar reasons. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are drawn to methods and a non-transitory computer readable medium, which is/are statutory categories of invention (Step 1: YES). 
Independent claim 1 recites generating inspection notifications for a plurality of inspection points of an element of performance (EP) data stored in a database, wherein the EP data indicates a particular requirement of a health care facility environment standard, and wherein each inspection point indicates a requirement of the EP data; generating, assigning and storing in a database a risk assessment score to each inspection point, wherein the risk assessment score is a number indicating an importance and potential harm created when the inspection point fails inspection; recording results of inspections of each inspection point, wherein each result indicates whether the inspection point passes 
Independent claim 8 recites generating inspection notifications for a plurality of inspection points of element of performance (EP) data stored in a database, wherein the EP data indicates a particular requirement of a health care facility environment standard, and wherein each inspection point indicates a requirement of the EP data; generating, assigning and storing in a database a risk assessment score to each inspection point, wherein the risk assessment score is a number indicating an importance and potential harm created when the inspection point fails inspection; recording results of inspections of each inspection point, wherein each result indicates whether the inspection point passes or fails a related requirement of the inspection point; determining whether a failed inspection point result relates to a risk assessment item, wherein the risk assessment item is an inspection point that requires risk analysis; determining a severity level of risk and an appropriate action to take based on the risk assessment scores of failed inspection points; generating a work order and notification when a result indicates an inspection point fails and sending the work order to a, wherein the work order and notification relate to the failed inspection point; monitoring generated work orders until all work orders related to the EP data are completed; determining whether failed inspection points of the EP data indicate an Interim Life Safety Measure (ILSM) should be issued and issuing an ILSM if required; and reinitiating inspections for the EP data when all work orders related to the EP data are completed as indicated.
Independent claim 13 recites functions to generate inspection notifications for a plurality of generate, assign and store in a database a risk assessment score to each inspection point, wherein the risk assessment score is a number indicating an importance and potential harm created when the inspection point fails inspection; record results of inspections of each inspection point, wherein each result indicates whether the inspection point passes or fails a related requirement of the inspection point; computer instructions that generate a work order and notification when a result indicates an inspection point fails and sends the work order to a work order system, wherein the work order and notification relate to the failed inspection point; determine a severity level of risk and an appropriate action to take based on the risk assessment scores of failed inspection points; monitor generated work orders until all work orders related to the EP data are completed; and reinitiate inspections for the EP data when all work orders related to the EP data are completed as indicated via the work order system.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity, by assuring ongoing health care facility compliance, which as reflected in the specification, “affords hospitals the ability to assure ongoing compliance and reduce cost by using a central repository and tracking solution that helps improve healthcare physical environment quality of service and provides for successful compliance outcomes” (see: specification paragraph 10). If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The present claims cover certain methods of organizing human activity because they “provide a system that affords hospitals the ability to assure ongoing compliance and reduce cost by migrating from their current existing costly manual inspections to using a central repository and tracking solution that helps improve Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including an “work order system” and “via the work order system” (claims 1 and 8) and “binder” (claim 7 and 12) are additional elements that are recited at a high level of generality (e.g., the “work order system” is configured to be sent work orders and indicate that work orders are completed through no more than a statement such is done “via” said work order system) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed (e.g., the “binder” language is incidental the inspection report which is filed in it). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The combination of these additional elements is no more than mere instructions to apply the exception using generic components tangential to the claims. Accordingly, even in combination, these additional elements do not integrate the abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s). Accordingly, the claims are directed to Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea(s) into a practical application, using the additional elements to perform the abstract idea(s) amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea(s) with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea(s) (Step 2B: NO). 
Dependent claim(s) 2-7, 9-12, and 14-20 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) further detail the abstract idea and fail(s) to establish that the claim(s) is/are not directed to an abstract idea(s) without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Response to Arguments
Applicant’s arguments from the response filed on 01/05/2022 have been fully considered and will be addressed below in the order in which they appeared.

In the remarks, Applicant argues in substance that (1) the 35 U.S.C. 101 rejection should be withdrawn because the “Office Action alleges that claims 1-12 are directed to abstract ideas, such as "certain methods of organizing human activity". Applicant respectfully disagrees. Current methods in the health care environment with costly manual inspections are no longer practical or feasible. As the specification points out, the healthcare environment has gotten far more complex from a regulatory and technology standpoint. The number of regulations and the complexity of regulations have drastically increased, along with the vastly increased documentation requirements, which amounts to a massive amount of data, to process and analyze for compliance. Previous manual inspections are therefore not possible when taking into account such vast amounts of data. See at least paragraph [0006] of the specification as filed.”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive.
The claims here are not directed to a specific improvement to computer functionality that amount to a practical application. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to a technical problem presented by combining the two. In the present case, the claims fail to recite any elements that individually or as an ordered combination transform the identified abstract idea(s) in the rejection into a patent-eligible application of that idea. Though “vastly increased documentation requirements” and a “massive amount of data” must be processed and analyzed, there is not indication of a technical problem, or more importantly, a claimed technical solution to that 
Further, the rejection does not deny that technology is present in the claims. For example, the “work order system” is configured to be sent work orders and indicate that work orders are completed through no more than a statement such is done “via” said work order system. This, however, is not a claiming that integrates the indicated abstract idea(s) into a practical application and instead illustrates that the additional elements amount to no more than mere instruction to apply the exception using generic computer components. Hence, it is unclear from the arguments as to what “technology standpoint” is being argued as a practical application.
	Finally, the rejection is clear as to why the indicated limitations are cover certain methods of organizing human activity as assuring ongoing health care facility compliance “affords hospitals the ability to assure ongoing compliance and reduce cost by using a central repository and tracking solution that helps improve healthcare physical environment quality of service and provides for successful compliance outcomes” according to specification paragraph 10. If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The present claims cover certain methods of organizing human activity because they “provide a system that affords hospitals the ability to assure ongoing compliance and reduce cost by migrating from their current existing costly manual inspections to using a central repository and tracking solution that helps improve healthcare physical environment quality of service and provides for successful compliance outcomes. Thus, embodiments of 

In the remarks, Applicant argues in substance that (2) the 35 U.S.C. 101 rejection should be withdrawn because the “the claims recite "significantly more" than any alleged judicial exception. In particular, the claimed method transforms element of performance (EP) data stored in a data base for a plurality of inspection points, into generated inspection notifications, generates risk assessment scores, and generates work orders, amongst other claimed elements. Therefore, the claimed method transforms data, into new states by generating notifications, risk scores and work orders. The generated inspection notifications, risk scores and work orders do not exist prior to the transformation of the data provided by the claimed method. Further, the generation, assignment and storage of risk scores goes beyond what is well-understood, routine and conventional in the healthcare field. Currently in manual and other inspection systems, when an asset is inspected, the entire industry follows a process where there are check points that are marked as "Passed", "Failed" or "Not Applicable" and an inspection report is then created for eventual corrective actions. In contrast, the presently claimed method, generates a risk score assigned to certain checkpoints, because some of those checkpoints are more important and have more significant consequences (in case of failure) than others. See FIG. 3 at 322. The present method, instead of generating a simple "pass/fail/or not applicable" generates a risk score of what caused the failed inspection. Thus, a risk score is not created or used in current known methods, manual or otherwise.”

Generating notifications, scores, and work orders are abstract concepts that do not transform data as argued. MPEP 2106.05(c) provides for a claim limitation can integrate a judicial exception by effecting a transformation or reduction of a particular article to a different state or thing. Note that transformation of an article means that the “article”, which is a physical object or substance, has changed to a different state or thing.  A new or different function or use can be evidence that an article has been transformed.  Purely abstract processes that are “changed” are not considered an eligible transformation. For data, mere manipulation of data is not a transformation. The claimed limitations argued do not include additional elements to be considered significantly more and manipulate data, which is not considered a transformation of data commiserate with MPEP 2106.05(c).
	Further, that the “generated inspection notifications, risk scores and work orders do not exist prior to the transformation of the data provided by the claimed method…[and go] beyond what is well-understood, routine and conventional in the healthcare field” argues the identified abstract idea(s) as and additional element(s), which it is not – the generation of the claimed data elements has been shown to be a part of the abstract idea. That they are “new or different” is inconsequential to the analysis as judicial exceptions need not be old or long‐prevalent, and that even newly discovered judicial exceptions are still exceptions, despite their novelty. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were “‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection.” The Supreme Court’s cited rationale for considering even “just discovered” judicial exceptions as exceptions stems from the concern that “without this exception, there would be considerable danger that the grant of patents would ‘tie up’ the use of such tools and thereby ‘inhibit future innovation premised upon them.’” The Federal Circuit has also applied this principle, for example, when holding the concept of using advertising as an exchange or 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606.  The examiner can normally be reached on Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ROBERT A SOREY/Primary Examiner, Art Unit 3626